Title: [From Thomas Jefferson to George Muter, 5 February 1781]
From: Jefferson, Thomas
To: Muter, George


[In Council, 5 Feb. 1781. War Office Journal (Vi) has the following entry under 5 Feb.: “Sent in to Council Mr. Milton Fords proposals for Building at the Fork of James River”; and on the following day the Journal enters the Council’s answer of 5 Feb.: “Agreed to; Mr. Ford making due allowance for waggons, provisions or any other things furnished by the public, to be valued by the same persons who shall value the work.” No other text located. Under date of 7 Feb. the Va. Council Jour. (ii, 289) records “the sum of ten thousand pounds issued by Colonel Muter in favor of Milton Ford upon account.” The War Office Journal under 7 Feb. records a warrant to Ford “for one thousand Pounds on Account in part payment for the Buildings he has contracted to erect for the State, at the fork of James River. Bond and Security lodged in this Office.” And under 8 Feb. the same Journal records a “Certificate, that Milton Ford is engaged in building sundry houses for the State at the Fork of James River, and thereby cleared from Militia duty; and that his Brother Samuel Ford and John Jones are also engaged in the same Business with him and exempted also.”]
